UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to China Ginseng Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-3348253 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 64 Jie Fang Da Road Ji Yu Building A, Suite 1208 Changchun City, China (Address of principal executive offices) (Zip Code) Registrant’s telephone (01186) 43185790039 SEC File Number:000-54072 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of November 21, 2011 there were 44,397,297shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I —FINANCIAL INFORMATION Item 1.Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation. 1 Item 3. Quantitative and Qualitative Disclosure about Market Risk 14 Item 4.Controls and Procedures. 14 PART II —OTHER INFORMATION Item 1.Legal Proceedings. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved). 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 i PART I — FINANCIAL INFORMATION ITEM 1. Contents Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and June 30, 2011 F-2 Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended September 30, 2011 and 2010 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2010 (Unaudited) F-4 Consolidated Statements of Stockholders’ Equity and Comprehensive Loss for the Three Months Ended September 30, 2011 and 2010 (Unaudited) F-5 Notes to Consolidated Financial Statements (Unaudited) F-6 F-1 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2011 June 30, 2011 (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable- net Inventory Ginseng crops, current portion Due from related parties Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Ginseng crops, non-current portion Intangible assets-patents, net Receivable from farmers Investment in unconsolidated businesses Deferred income tax asset Total Assets $ $ CURRENT LIABILITIES Loan payable to financial institution $ $ Note payable – building purchase Notes payable – related parties Accounts payable Accrued expenses Taxes payable Payments received in advance Total Current Liabilities OTHER LIABILITIES Note payable-building purchase, net of current Payable to farmers Total Liabilities STOCKHOLDERS’ EQUITY Common Stock, $0.001 par value, 50,000,000 shares authorized; 44,397,297 and 44,196,597 shares issued and outstanding at September 30 and June 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. F-2 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended September 30, REVENUES $ $ COSTS AND EXPENSES Cost of goods sold Selling, general and administrative expenses Depreciation and amortization Total Costs and Expenses LOSS FROM OPERATIONS ) ) NON OPERATING EXPENSE Interest expense Net Other Expense LOSS BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME Translation Adjustment COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – Basic Diluted See accompanying notes to consolidated financial statements. F-3 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended September 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization Imputed interest Changes in assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) ) (Increase) decrease in prepaid expense ) (Increase) decrease in due from related parties ) (Increase) decrease in amounts due from farmers ) ) (Increase) decrease in deferred income tax - Increase (decrease) in accounts payable ) ) Increase (decrease) in taxes payable - Increase (decrease) in payments received in advance ) Increase (decrease) in accrued expenses ) - Net cash provided by (used in) operating activities ) ) Cash Flows from Investing Activities: Investment in unconsolidated businesses ) - Purchase of property and equipment ) - Net cash provided by (used in) investing activities ) - Cash Flows from Financing Activities: Sale of common stock for cash Proceeds from loans payable to farmers - Proceeds from loans payable to related parties - Net cash provided by (used in) financing activities Effect of exchange rate on cash ) Increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ See accompanying notes to consolidated financial statements. F-4 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES (CONTINUED) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended September 30, Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest $ - Income taxes - - See accompanying notes to consolidated financial statements. F-5 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE A – PRESENTATION, NATURE OF BUSINESS, AND GOING CONCERN Basis of Presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial statements.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the financial statements not misleading have been included.Results for the three months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending June 30, 2012.For further information, refer to the financial statements and footnotes thereto included in the China Ginseng Holdings, Inc. Form 10-K for the year ended June 30, 2011. Nature of Business China Ginseng Holdings, Inc. and Subsidiaries (the “Company”), was incorporated under the laws of Nevada on June 24, 2004. On November 24, 2004, the Company acquired 55% of Yanbian Huaxing Ginseng Industry Co. Ltd (“Yanbian Huaxing”), which is located in China and is in the business of farming, processing, distribution, and marketing of Asian Ginseng.In 2010, the Company ceased marketing ginseng and is presently utilizing the harvest to produce a ginseng beverage. However, it continues to buy ginseng for the resale market.On November 24, 2005, the Company acquired the remaining 45% of Yanbian Huaxing. Yanbian Huaxing controls, through 20 year leases granted by the Chinese Government, approximately 1,500 hectors (3,705 acres) of land used to grow ginseng.The Company had no operations prior to November 24, 2004. These leases expire through 2024. On August 24, 2005, the Company acquired Jilin Ganzhi Ginseng Produce Co. Ltd (“Jilin Ganzhi”), whose principal business is the manufacture of ginseng drinks. On October 19, 2005, the Company incorporated a new company, Jilin Huamei Beverage Co. Ltd (“Jilin Huamei”).To date, Jilin Huamei has not had any significant operations. On March 31, 2008, the Company acquired Tonghua Linyuan Grape Planting Co. Ltd (“Tonghua Linyuan”) whose principal activity is the growing, cultivation and harvesting of a grape vineyard. The Company plans to produce wine and grape juice, but to date has not commenced production. As of September 30, 2011, Tonghua Linyuan leased 750 acres of land on which the grapes were planted. Consolidated Financial Statements The financial statements include the accounts and activities of China Ginseng Holdings, Inc. and its wholly-owned subsidiaries, Yanbian Huaxing Ginseng Co. Ltd, Jilin Huamei Beverage Co. Ltd, Jilin Ganzhi Ginseng Products Co. Ltd, and Tonghua Linyuan Grape Planting Co. Ltd.All intercompany transactions have been eliminated in consolidation. F-6 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE A – PRESENTATION, NATURE OF BUSINESS, AND GOING CONCERN (CONTINUED) Going Concern As indicated in the accompanying financial statements, the Company had an accumulated deficit of $3,248,184 as of September 30, 2011 and there are existing uncertain conditions the Company foresees relating to its ability to obtain working capital and operate successfully. Management’s plans include attempts to raise capital through the equity markets to fund future operations and generate revenue through its businesses. Failure to raise adequate capital and generate adequate sales revenues could result in the Company having to curtail or cease operations. Additionally, even if the Company does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurances that the revenues will be sufficient to enable it to develop business to a level where it will generate profits and cash flows from operations.These matters raise substantial doubt about the Company’s ability to continue as a going concern.However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE B - PROPERTY AND EQUIPMENT Property and equipment is comprised of the following at: September 30, June 30, Buildings and improvements $ $ Vineyards Machinery and equipment Motor vehicles Office equipment Less accumulated depreciation ) ) $ $ Reference is made to Note H - Note Payable – Building Purchase. Total Depreciation was $61,021 and $30,435 for the three months ended September 30, 2011 and 2010, respectively.Depreciation is recorded in the financial statements as follows: Three Months Ended September 30, Depreciation Expense $ $ Capitalized Inventory Capitalized Ginseng Crops $ $ F-7 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE B - PROPERTY AND EQUIPMENT (CONTINUED) Depreciation expense is included within Deprecation and amortization on the consolidated Statements of Operations.Capitalized Inventory and Ginseng Crops are included within the respective balances on the consolidated Balance Sheets. NOTE C –INVENTORY Inventory is comprised of the following at: September 30, June 30, Fresh and dried harvested Ginseng $ $ - Raw materials Finished goods Operating supplies $ $ As of September 30, 2011 and June 30, 2011, there were no shipments of Ginseng at customer locations awaiting inspection and approval thatwould be subject to invoicing. NOTE D – GINSENG CROPS The Company’s business, prior to June 30, 2009, was primarily to harvest and sell fresh and dried ginseng.The growth period takes approximately 6 years before harvest can commence and up to 8 years for improved harvest and seedling yields.The Company is changing its business model to utilize the harvested ginseng to manufacture ginseng juice and other ginseng beverages.It commenced the juice operation in August 2010.The Company plants in selected areas each year and tracks the costs expended each year by planting area. The Chinese government owns all the land in China. Currently, the Company has land grants from the Chinese government for approximately 1,500 hectors of land (approximately 3,705 acres) to grow ginseng which were awarded in April and May 2005.These grants are for 20 years and the management of the Company believes that the grants will be renewed as the grants expire in different areas.However, there are no assurances that the Chinese government will continue to renew these grants in the future. The planting of new ginseng is dependent upon the Company’s cash flow and its ability to raise working capital. During the past 5 years, the Company has planted approximately 520,000 square meters of land which represents approximately 3% of the total land grants. The Company plans to plant over the next 5 years 100,000 square meters, representing approximately 20,000 square meters per year. In the succeeding five years, the Company plans to harvest approximately 413,000 square meters of ginseng. The harvest plan by year is as follows: 2011- 109,000; 2012-77,000; 2013-90,000; 2016-70,000 and 2017-67,000. F-8 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE D – GINSENG CROPS (CONTINUED) An analysis of ginseng crop costs is as follows for each of the applicable periods: September 30, June 30, Beginning Crop Costs $ $ Currency Conversion Adjustment to Beginning Balance - Capitalized Costs During Year: Fertilizer - - Utilities - Scaffolding - - Field clearing and cultivation - Farmer lease fee net of management fee - ) Labor - Freight - - Depreciation Other Total Capitalized Costs ) Less: Cost of crops harvested ) ) Impairment adjustment - - ) ) Ending Crop Costs Less: Current Portion Non-Current Portion of Crop Costs $ $ The cost of harvest is calculated by reference to the planting area and the detailed costs maintained for each planting area.Based upon the square meters planted by area, a square meter cost is calculated and applied to the square meters harvested, rendering a cost of harvest. For each financial reporting period, the ginseng crop harvested is valued at net realizable value.If the net realizable value is lower than carrying value, a write down is made for the difference. An upward adjustment is made when there is a recovery in the net realizable value not to exceed any previous write down. NOTE E – AGREEMENTS WITH FARMERS The Company has executed agreements with a number of local farmers to grow, cultivate and harvest ginseng utilizing the Company’s land grants. The farming contracts commenced in January 2008. In connection with these agreements, the Company (1) leases sections of the ginseng land grants to the farmers at approximately $0.20 (1.5 RMB) per square meter per year, (2) provides the seeds and fertilizer to the farmers and clears the land of large debris. These costs are capitalized by the Company and included in the Ginseng Crop inventory, (3) pays the farmers a management fee of approximately $0.50 (4.00 RMB) per square meter per year, and (4) the farmers are required to produce 2kg of ginseng for each square meter that they manage. The Company pays the farmers market price for their ginseng. If the harvest is below 2kg per square meter, the difference will be deducted from the total payment for ginseng purchased. If the harvest produces more that 2kg per square meter, the Company pays approximately $3.00 for every extra kilo. F-9 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE E – AGREEMENTS WITH FARMERS (CONTINUED) The Company has recorded a receivable from the farmers for the rental income of the leased ginseng land grants of $490,123 and $449,334 as of September 30 and June 30, 2011, respectively. The Company has also recorded a long-term payable-farmers for the management fee due to the farmers. The liability as of September 30 and June 30, 2011 was $819,530 and $803,214, respectively. The receivable and liability balances for the respective areas will be settled at harvest time when the Company purchases the harvest at the current market value for ginseng. NOTE F – INTANGIBLE ASSETS Intangible assets consist of the patent rights for ginseng drinks. The cost and related amortization is as follows: September 30, June 30, Cost $ $ Less accumulated amortization ) ) $ $ Amortization expense was $710 and $708 for the three months ended September 30, 2011 and 2010, respectively. NOTE G – LOAN PAYABLE TO FINANCIAL INSTITUTION In 2002, the Company’s subsidiary, Tonghua Linyuan Grape Co. Ltd, borrowed 2,000,000 RMB from Ji’an Qingshi Credit Corporation at an interest rate of 6.325% per annum with a maturity date of April 4, 2003. After defaulting on the loan, in March 2008, the lender verbally agreed that no principal or interest need be paid until the Company is generating profits. Interest on the loan was paid through June 30, 2009 and has been accrued in subsequent periods. The loan is secured by the Company’s inventory and equipment.The loan balance as of September 30 and June 30, 2011 is $314,718 and $309,043, respectively. NOTE H – NOTE PAYABLE – BUILDING PURCHASE On March 2, 2010, the Company entered into an agreement with Meihekou Hang Yilk Tax Warehousing Logistics, an auctioneer, to purchase office and warehouse facilities.The purchase price was $1,325,479 (RMB 9,000,000).On June 24, 2010, the Company made payment of $73,804 (RMB 500,000) leaving a balance of $1,251,675 (RMB 8,500,000). On September 10, 2010, the Company paid 8,000,000 RMB through the proceeds of a loan with Merkekou City Rural Credit Union. The loan is due on August 10, 2012.The interest rate is a floating rate adjusted upwards by 90%.As of September 30 and June 30, 2011, the Central Bank Rate was 5.34% and 6.31%, respectively. Applying the adjustment factor yields a rate of10.153% and 11.989%, respectively.The loan is secured by the building. Of the remaining 500,000 RMB to be paid, 100,000 RMB was paid prior to June 30, 2011, and the balance of 400,000 RMB remains unpaid placing the original loan in default. The lender has orally agreed to extend the date of payment to December 31, 2011. The new loan requires 1,600,000 RMB (USD $250,000) to be paid on August 10, 2011 and 6,400,000 RMB (USD $1,008,870) on August 10, 2012.The Company did not pay the 1,600,000 RMB payment due on August 10, 2011 and the lender has orally agreed to extend the due date of this payment to August 10, 2012. F-10 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE I - RELATED PARTY TRANSACTIONS The Company had been financing its operations from loans from individuals, principally residents of China, who are deemed to be related parties because of their ownership interest in the Company (shareholders).The individuals have loaned the Company funds which are interest free, have no specific repayment date, and are unsecured.The funds received are evidenced by receipt of cash acknowledgments.As of September 30, 2011 and June 30 2011 funds borrowed to fund the current operations of the Company were $1,140,736 and $830,570, respectively.In accordance with FASB ASC 835-30, the Company has imputed an interest charge of $19,292 and $26,958 which has been recorded in the financial statements for the three months ended September 30, 2011 and 2010, respectively. As of September 30 and June 30, 2011, the Company had receivables from related parties aggregating $22,345 and $176,897, respectively. In 2011, the advances to company executives include approximately $137,000 to purchase machinery, equipments and raw materials. These balances were settled in July 2011 and any excess funds were returned to the Company. In 2010, the advances are primarily for unsettled travel expenses. NOTE J - STOCKHOLDERS’EQUITY The Company, through an informal private placement to Chinese national investors, sold 10,000,000 shares of its common stock at approximately $0.25 per share.From April 1, 2010 through June 30, 2011, the Company sold 9,799,300 shares for aggregate gross proceeds of $2,490,624.During the three months ended September 30, 2011, the Company sold an additional 200,700 shares pursuant to the private placement for an additional $49,940 in gross proceeds. The placement closed in July 2011, but the 10,000,000 shares were not issued until November 2011. NOTE K – PROVISION FOR INCOME TAXES Deferred income taxes are determined using the liability method for the temporary differences between the financial reporting basis and income tax basis of the Company’s assets and liabilities. Deferred income taxes are measured based on the tax rates expected to be in effect when the temporary differences are included in the Company’s tax return. Deferred tax assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. Deferred tax assets consist of the following at: September 30, June 30, Timing difference related to inventory provisions $ $ Net operating losses Valuation allowance ) ) Deferred tax asset $ $ The deferred tax asset is the result of an inventory provision and related reserve of $788,825 (RMB 5,048,485). Under Chinese tax law, the Company is not entitled to a deduction for the provision until the inventory is completely discarded. Accordingly, the liability has been recorded offset by a deferred tax asset representing a timing difference. F-11 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE K – PROVISION FOR INCOME TAXES (CONTINUED) The Company has a net operating loss carry forward as follows: September 30, June 30, International (China) $ $ United States $ $ The operating losses are available to offset future taxable income. The foreign (China) net operating loss carryforwards can only be carried forward for five years and will commence expiring in the year 2013.The Company does not file a consolidated tax return in China. Therefore, the profitability of the individual Chinese companies will determine the utilization of the carryforward losses. The U.S. carryforward losses are available to offset future taxable income for the succeeding 20 years and commence expiring in the year 2027. The components of loss before taxes are as follows: For the Three Months Ended September 30, International (China) $ ) $ ) United States ) ) $ ) $ ) A reconciliation of the Company’s effective tax rate as a percentage of income before taxes and Federal statutory rate for the three months ended September 30, 2011 and 2010, respectively, are as follows: For the Three Months Ended September 30, Federal statutory rate )% )% State income taxes, net of federal benefit Valuation allowance Earnings taxed at other than US statutory rate - - Effective tax rate -
